
	

113 SRES 452 ATS: To authorize testimony, documents, and representation in City of Lafayette v. Bryan Benoit.
U.S. Senate
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 452
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2014
			Mr. Reid (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony, documents, and representation in City of Lafayette v. Bryan Benoit.
	
	
		Whereas, in the case of City of Lafayette v. Bryan Benoit, Case No. CC201303991, pending in City Court in Lafayette, Louisiana, the prosecution has
			 requested the production of testimony from two current employees in the
			 Lafayette, Louisiana office of Senator David Vitter, and one former
			 employee of that office;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the Ethics in Government Act of 1978, 2
			 U.S.C. §§ 288b(a) and 288c(a)(2), the Senate may direct its counsel to
			 represent current and former employees of the Senate with respect to any
			 subpoena, order, or request for testimony relating to their official
			 responsibilities;
		Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of
			 the Senate, no evidence under the control or in the possession of the
			 Senate may, by the judicial or administrative process, be taken from such
			 control or possession but by permission of the Senate; and
		Whereas, when it appears that evidence under the control or in the possession of the Senate may
			 promote the administration of justice, the Senate will take such action as
			 will promote the ends of justice consistent with the privileges of the
			 Senate: Now, therefore, be it
	
		That Nicole Hebert and Kathy Manuel, current employees in the Office of Senator David Vitter, and
			 Thomas Hebert, a former employee of that office, and any other employee of
			 the Senator’s office from whom relevant evidence may be necessary, are
			 authorized to produce documents and provide testimony in the case of City of Lafayette v. Bryan Benoit, except concerning matters for which a privilege should be asserted.
		2.The Senate Legal Counsel is authorized to represent current and former employees of Senator
			 Vitter’s office in connection with the production of evidence authorized
			 in section one of this resolution.
		
